DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13, and therefore dependent claims 2-12, 14, and 15, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation citing “wherein said layer is exposed on the main external surface and said surface finishing effect is equivalent to that of coating and is obtained by a marking or lamination step without comprising a coating application step” does not set forth a clear understanding of how the surface finishing effect is equivalent to that of coating without comprising a coating application step. What then constitutes a coating equivalence and how does the marking and lamination step not constitute “coating”?
Regarding claim 13, the limitation citing “and wherein said layer of material is exposed on the main external surface and exhibits a surface finishing effect equivalent to that of coating, with raised equivalent to that of coating at the same time being free from coating. What then constitutes a coating equivalence and how does the raised pattern marked or formed in the material not constitute “coating”?
Appropriate correction or clarification is required.
For examination purposes, the claim will be interpreted as having a coating.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooper et al. (US 2015/0035269) (hereinafter referred to as ‘Hooper’).
Hooper teaches
Regarding claim 1, a method for manufacturing a support body, in card format, with graphics and a surface finish effect on said support body that is variably smooth, rough, mirror or matt (see figure 1a); wherein said method comprises the step of providing a support body having a layer of material configured to allow marking by punching or lamination (see paragraph 32),
wherein said layer is exposed on the main external surface and said surface finishing effect is equivalent to that of coating and is obtained by a marking or lamination step without comprising a coating application step;
a method according to claim 1, wherein said marking is carried out by punching through film placed between a punch and said main surface (see figure 1a);

a method according to claim 3, wherein the continuous tape is moved step by step from one punch strike to the next to offer a new surface of unpunched tape at each punch strike or after a predetermined series of punch strikes (see paragraph 32);
a method according to claim 2, wherein the film has a matt or mirror surface (see paragraph 45);
a method according to claim 2, wherein the punch has a personalisation pattern that is raised and/or recessed relative to a main surface of the punch;
a method according to claim 2, wherein the film is made of polymer material or metal (see paragraph 45);
a method according to claim 7, wherein the material of the polymer film is chosen from polyethylene terephthalate;
a method according to claim 1, wherein marking or punching is carried out hot between 100 °C to 250 °C (se paragraph 46); 
a method according to claim 9, wherein said graphics personalisation comprises the application of a hologram and/or embossing and/or thermal transfer marking;
a method according to claim 2, wherein the film comprises a raised graphics pattern and/or a surface finish with a matt or mirror effect;
a method according to claim 2, several punch strikes are performed with different films and different punches;
regarding claim 13, a support body, in card format, with graphics personalisation exhibiting a surface finish effect on said support body that is variably smooth, rough, mirror or matt; wherein said support body has a layer of material configured to allow marking by punching or lamination,

a support body according claim 13, wherein said layer is made of a polymer or metallic material;
a support body according claim 13, wherein the support body forms a smart bankcard body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 11, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876